Citation Nr: 0400828	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  95-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and a physician


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

By RO decisions in February 1995 and August 2000, the 
veteran's claims for a higher rating for a generalized 
anxiety disorder and TDIU were denied, respectively.  
Thereafter, the veteran appealed to the Board of Veterans' 
Appeals (Board).  In November 2000, the Board remanded the 
veteran's increased rating claim to the RO for further 
development.  In September 2002, the Board increased the 
veteran's rating for a generalized anxiety disorder from 30 
to 50 percent, and denied his claim for TDIU.  Thereafter, 
the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a July 2003 Order, the Court 
vacated the Board's decision to the extent that it denied a 
rating higher than 50 percent for a generalized anxiety 
disorder and denied TDIU.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
his claims for an increased rating for a generalized anxiety 
disorder and for TDIU.  Given the aforementioned, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  In addition, 
the veteran should be afforded a current VA psychiatric 
examination in order to better determine the current severity 
of his generalized anxiety disorder, including whether such 
results in unemployability. 

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claims for an increased 
rating for a generalized anxiety disorder 
and for TDIU.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of his service-
connected generalized anxiety disorder.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examination 
report should include a description of 
the veteran's symptoms, clinical 
findings, and associated functional 
impairment, including an opinion as to 
whether the generalized anxiety disorder 
results in unemployability.  The examiner 
should specifically identify the severity 
of the functional impairment associated 
with the veteran's service-connected 
psychiatric disorder, particularly as it 
affects his social and industrial 
adaptability.  The examiner should also 
assign a GAF score and explain the 
meaning of the numerical score assigned.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs


 to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

